[Cite as State v. Everett, 2022-Ohio-3804.]




                            IN THE COURT OF APPEALS
                   FIRST APPELLATE DISTRICT OF OHIO
                              HAMILTON COUNTY, OHIO



 STATE OF OHIO,                               :        APPEAL NO. C-220132
                                                       TRIAL NO. B-1203778
          Plaintiff-Appellee,                 :

    vs.                                       :             O P I N I O N.

 BRIAN EVERETT,                               :

       Defendant-Appellant.                   :



Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed as Modified

Date of Judgment Entry on Appeal: October 26, 2022



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Keith Sauter, Assistant
Prosecuting Attorney, for Plaintiff-Appellee,

Brian Everett, pro se.
                  OHIO FIRST DISTRICT COURT OF APPEALS



WINKLER, Judge.

       {¶1}   Defendant-appellant Brian Everett appeals the Hamilton County

Common Pleas Court’s judgment denying his “Motion to Vacate Verdict and

Sentence.” For the following reasons, we affirm the common pleas court’s judgment

as modified to reflect a dismissal—rather than a denial—of Everett’s “Motion to Vacate

Verdict and Sentence.”

       {¶2}   Everett stabbed to death his friend and her 12-year-old daughter,

Stephanie. Although he claimed self-defense, Everett was convicted upon jury verdicts

of two counts of murder and tampering with evidence. We affirmed his convictions

and sentences on direct appeal. State v. Everett, 1st Dist. Hamilton No. C-140275,

2015-Ohio-5273, appeal not accepted, 145 Ohio St.3d 1446, 2016-Ohio-1596, 48

N.E.3d 584. With respect to Everett’s offenses against Stephanie, Everett was charged

with aggravated murder in count one and felony murder in count two. The jury

acquitted Everett of aggravated murder but found him guilty of voluntary

manslaughter in count one and guilty of felony murder in count two. At sentencing,

the trial court merged counts one and two and sentenced Everett to 15 years to life for

the felony murder of Stephanie. In his direct appeal, we determined that the jury

verdicts with respect to Stephanie were not inconsistent. Id. at ¶ 21.

       {¶3}   In 2018 and 2020, Everett filed postconviction motions challenging his

conviction for the felony murder of Stephanie, arguing that the trial court should have

sentenced him for voluntary manslaughter and not felony murder. The common pleas

court denied these motions, and Everett did not appeal. In his most recent motion

filed with the common pleas court in October 2021, Everett sought to vacate his

conviction and sentence for the felony murder of Stephanie and replace it with a

conviction and sentence for voluntary manslaughter. In support, Everett argues that

his conviction for felony murder violates due process and his constitutional right to a

fair trial where, among other things, his conviction is based on a defective verdict, the


                                               2
                     OHIO FIRST DISTRICT COURT OF APPEALS



felony-murder statute is ambiguous and violates the rule of lenity, and voluntary

manslaughter is a lesser-included offense of felony murder. The common pleas court

denied his motion.

       {¶4}    Everett now appeals, raising seven assignments of error. We consider

his assignments out of order for ease of discussion.

       {¶5}    The third, fourth, fifth, and sixth assignments of error can reasonably

be read together to assert that the common pleas court erred by denying the motion to

vacate. Under these assignments, Everett essentially raises the same arguments as in

his underlying motion. We address the assignments of error together, and we overrule

them upon our determination that the common pleas court had no jurisdiction to

grant that relief.

       {¶6}    While Everett did not cite to R.C. 2953.21 in his motion to vacate,

“where a criminal defendant, subsequent to his or her direct appeal, files a motion

seeking vacation or correction of his or her sentence [or conviction] on the basis that

his or her constitutional rights have been violated, such a motion is a petition for

postconviction relief as defined in R.C. 2953.21.” State v. Reynolds, 79 Ohio St.3d 158,

160, 679 N.E.2d 113 (1997). Pursuant to R.C. 2953.21(A)(2), a defendant must file a

postconviction-relief petition within 365 days from the filing of the trial transcripts in

his or her direct appeal of the conviction.

       {¶7}    Here, Everett filed the trial transcripts in his direct appeal on October

14, 2014. Thus, Everett’s postconviction petition, filed in October 2021, was filed well

outside the time prescribed by R.C. 2953.21(A)(2). A common pleas court, however,

may entertain a late postconviction petition if the petition satisfies the jurisdictional

requirements of R.C. 2953.23. The petitioner must show either that the petitioner was

unavoidably prevented from discovering the facts upon which the postconviction



                                                3
                  OHIO FIRST DISTRICT COURT OF APPEALS



claims depend, or that the postconviction claims are predicated upon a new and

retrospectively applicable right recognized by the United States Supreme Court since

the time for filing the petition had expired. R.C. 2953.23(A)(1)(a). And the petitioner

must show “by clear and convincing evidence that, but for constitutional error at trial,

no reasonable factfinder would have found the petitioner guilty of the offense of which

the petitioner was convicted * * *.” R.C. 2953.23(A)(1)(b).

       {¶8}   R.C. 2953.23 did not confer upon the common pleas court jurisdiction

to entertain Everett’s late postconviction claims. Everett does not claim, nor can he

demonstrate, that his postconviction claims rely upon recently discovered facts or that

his claims are based on a new right recognized by the United States Supreme Court.

Further, he cannot show, despite any alleged errors, that no reasonable factfinder

would have found him guilty of the charged offenses.          Accordingly, he has not

demonstrated that the common pleas court had jurisdiction to consider his

postconviction petition.   Because the common pleas court lacked jurisdiction to

consider Everett’s petition, it should have dismissed it, not denied it. Accordingly, we

modify the common pleas court’s judgment to reflect a dismissal of Everett’s petition.

       {¶9}   In his first and second assignments of error, Everett maintains that the

common pleas court erred by failing to issue findings of fact and conclusions of law to

support its judgment. We overrule these assignments of error because a common

pleas court is not required to issue findings of fact and conclusions of law when a

petition for postconviction relief is filed outside the time prescribed in R.C.

2953.21(A). State ex rel. George v. Burnside, 118 Ohio St.3d 406, 2008-Ohio-2702,

889 N.E.2d 533, ¶ 6.

       {¶10} In his seventh and final assignment, Everett, citing Crim.R. 49, Civ.R.

58, and Local Rule 17 of the Hamilton County Court of Common Pleas, contends that

the common pleas court erred by not ordering service of its judgment entry denying



                                               4
                  OHIO FIRST DISTRICT COURT OF APPEALS



Everett’s petition. Because any failure of service did not prejudice Everett, given he

was able to file a timely appeal from the lower court’s judgment, and because any lack

of service did not affect the validity of the judgment, we overrule the seventh

assignment of error. See State v. Moore, 2d Dist. Montgomery No. 2007 CA 123,

2008-Ohio-5376, ¶ 4, citing Civ.R. 58.

       {¶11} Accordingly, the common pleas court’s judgment is affirmed as

modified to reflect a dismissal of Everett’s postconviction petition.

                                                        Judgment affirmed as modified.

BERGERON, P.J., and CROUSE, J., concur.



Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                               5